
	
		I
		111th CONGRESS
		1st Session
		H. R. 3718
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Towns (for
			 himself, Mr. Pierluisi,
			 Mr. Mica, Mr. Young of Alaska, Mr. Serrano, Ms.
			 Ros-Lehtinen, Mr. Mario Diaz-Balart of
			 Florida, Mr. Pascrell,
			 Ms. Wasserman Schultz, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  residents of Puerto Rico eligible for the refundable portion of the child tax
		  credit.
	
	
		1.Refundable child tax credit
			 allowable to residents of Puerto Rico with less than 3 children
			(a)In
			 GeneralParagraph (1) of section 24(d) of the Internal Revenue
			 Code of 1986 (relating to portion of credit refundable) is amended by inserting
			 at the end the following new sentence: For purposes of this paragraph,
			 taxable income shall be computed without regard to section 933..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
			(c)Applicability
				(1)In
			 generalAny credit allowable by reason of the amendment made by
			 subsection (a) shall not exceed the applicable percentage of the amount of
			 credit which would otherwise be allowable under section 24(d)(1) of the
			 Internal Revenue Code of 1986 (without regard to this subsection).
				(2)Applicable
			 percentageThe applicable percentage shall be determined as
			 follows:
					
						
							
								In the case of any
					 taxableThe applicable
								
								 year beginning in:percentage is:
								
							
							
								200920
								
								201040
								
								201160
								
								201280
								
								2013 and
					 thereafter100.
								
							
						
					
				
